Citation Nr: 1108900	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  10-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for adhesions of the peritoneum, currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his nephew


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from June 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a rating in excess of 30 percent for adhesions of the peritoneum.  In a June 2010 rating decision, the RO, in relevant part, granted a 50 percent rating for adhesions of the peritoneum effective February 13, 2009, the date the Veteran's increased-rating claim was received.  

The Veteran appeared at a personal hearing before a Decision Review Officer at the RO in June 2010.  A transcript of the proceeding is in the file.  In a November 2010 statement, he requested a personal hearing before a Veterans Law Judge at the RO.  He was scheduled for such hearing in Washington, D.C, in February 2011.  However, he subsequently canceled the hearing.

The Board notes that the Veteran was initially represented by the Virginia Department of Veteran Services.  In a January 2011 document, it was noted that due to budget constraints, that organization was no longer able to represent the Veteran and a new VA Form 21-22 was attached in favor of The American Legion.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD); service connection for gastroesophageal reflux disease, secondary to adhesions of the peritoneum; and whether there was clear and unmistakable error in a September 1948 rating decision that granted service connection for adhesions of the peritoneum and assigned a 10 percent rating were raised by the Veteran's representative in the February 2011 Written Brief Presentation , but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
FINDINGS OF FACT

1.  The Veteran's adhesions of the peritoneum have been assigned the maximum rating available under the relevant diagnostic code; more severe impairment of health due to anemia, weight loss, etc. has not been demonstrated.  

2.  The Veteran has an abdominal scar that is painful.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent adhesions of the peritoneum have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1-4.10, 4.114, Diagnostic Code 7301 (2010).  

2.  The criteria for a separate 10 percent rating for an abdominal scar have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Code 7804 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a March 2009 letter, prior to the rating on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Hence, it need not be further discussed in this decision.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiency.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post service VA and private treatment records, an April 2009 VA contract examination report, and the Veteran's statements and his and his family members' personal hearing testimony provided before a Decision Review Officer at the RO in June 2010.  

The April 2009 examination report reflect that the examiners reviewed the Veteran's past medical history, documented his current clinical manifestations sufficient to assess the disability status pursuant to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

General rating considerations for diseases of the digestive system are contained in 38 C.F.R. §§ 4.110-4.113 (2010).  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2010).  

The Veteran's adhesions of the peritoneum are currently rated 50 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7301.  Diagnostic Code 7301 provides ratings for adhesions of peritoneum.  Mild adhesions of peritoneum are rated as noncompensable (zero percent).  Moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension, are rated 10 percent disabling.  Moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain, are rated 30 percent disabling.  Severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, are rated 50 percent disabling.  This is the maximum rating available under Diagnostic Code 7301.  

A Note to Diagnostic Code 7301 provides that ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114 (2010).  

The Veteran has been assigned the maximum rating for his disability.  Hence, a higher rating pursuant to Diagnostic Code 7301 may not be awarded.  Other relevant Diagnostic Codes that provide for a rating in excess of 50 percent include Diagnostic Codes 7305 and 7306, which pertain to ulcers; Diagnostic Code 7307, which pertains to gastritis; Diagnostic Code 7308, which pertains to postgastrectomy syndrome; Diagnostic Code 7319, which pertains to irritable bowel syndrome; Diagnostic Code 7323, which pertains to ulcerative colitis; Diagnostic Code 7325, which pertains to chronic enteritis; Diagnostic Code 7326, which pertains to chronic enterocolitis; Diagnostic Code 7327, which pertains to diverticulitis; Diagnostic Code 7328, which pertains to resection of the small intestine; Diagnostic Code 7330, which pertains to persistent intestinal fissure; Diagnostic Code 7332, which pertains to impairment of sphincter control; and Diagnostic Code 7338, which pertains to an inguinal hernia.  

However, to warrant a 60 percent rating under these Diagnostic Codes, the evidence must show symptoms such as anemia, weight loss productive of definite impairment of health; or constant or frequent fecal discharge; or a large, postoperative, recurrent, and not well supported or readily reducible inguinal hernia.  Such symptomatology has not been demonstrated at any time during the appeal period.  For example, upon VA contract examination in April 2009, it was noted that the Veteran was well-developed, well-nourished and had normal nutritional status.  There was no anemia and his weight was 184 pounds.  A September 2009 private treatment note revealed that after undergoing a laparoscopic lysis of adhesions for a mechanical small bowel obstruction, he was fully recovered, eating and moving his bowels consistent with his prior baseline level of functioning.  The physician noted that there was a small recurrent right inguinal hernia but it was asymptomatic.  Consequently, the Board concludes that an increased rating for the Veteran's adhesions of the peritoneum is not warranted.  

The Board has considered the statements of the Veteran and his family members as to the extent of his current disability.  They are certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that they may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, they are not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

The Board has also considered whether extraschedular consideration is warranted for his service-connected adhesions of the peritoneum.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disability is primarily manifested by pain, tenderness and limitation of function.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of function.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  Consequently, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Nevertheless, the Board finds that a separate 10 percent rating for an abdominal scar is warranted under the facts presented here pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping).  Upon VA examination in April 2009, the examiner noted that the Veteran had a level scar at the umbilicus to the suprapubic area measuring 12 centimeters by 4 centimeters that was tender.  (The scar was described as non-tender upon the previous VA examination in March 2008).  Consequently, the Board finds there is currently competent, objective evidence of painful, superficial scar, which warrants a separate 10 percent rating under Diagnostic Code 7804.  Three to four painful scars were not noted by the physician; hence, a rating in excess of 10 percent under Diagnostic Code 7804 may not be assigned.  


ORDER

A rating in excess of 50 percent for adhesions of the peritoneum is denied.  

A separate 10 percent rating for a painful abdominal scar is granted, subject to the regulations governing the payment of monetary benefits.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


